Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Objections
Claim 9 is objected to because of the following informalities:  the term “according to according to” is a typographical error and should be changed to “according to”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “disc-shaped and/or plate-shaped and non-annular” in claim 1 is used by the claim to mean “non-hollow ring shaped” while the accepted meaning is of the term non-annular is “not round or circular” The term is indefinite because the specification does not clearly redefine the term.  While a plate may be square and non-circular, at least a “disc” is inherently round or circular.  Thus, describing an item as both disc-shaped and non-annular is contradictory.  The examiner believes that applicant is attempting to recite the evaporator disc as a solid continuous disc without a hole.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 10, 11, 13, and 16, as understood, are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Blaschke (US 6726114), which shows all of the claimed limitations.  Blaschke shows: 
1. (Currently Amended) An evaporator subassembly for mobile heating devices, in particular for a motor vehicle, having the following: - an evaporator 10; - an evaporator receptacle 12,22,24 which is constructed to receive the evaporator, wherein a main member 34,36,38 of the evaporator is disc-shaped and/or plate-shaped and non-annular; - a glow plug 70 and - a combustion chamber 16,22, wherein the glow plug extends or is constructed to be extensible obliquely relative to a main surface of the evaporator into the combustion chamber (fig. 7).  
3. (Previously Presented) The evaporator subassembly according to claim 1 wherein a one-stage, two-stage or multi-stage evaporator dome 22,32 is provided between the evaporator receptacle and a fuel supply line 56 (fig. 7).  
4. (Previously Presented) The evaporator subassembly according to claim 1, wherein the glow plug is received in the evaporator receptacle via a glow plug bush 90 (fig. 7).  
7. (Previously Presented) The evaporator subassembly according to claim 1, wherein the evaporator comprises a porous nonwoven material, and/or a textile moulded fibre member, and/or a porous heat-resistant metal (col. 7, lines 37-40).  
10. (Previously Presented) The evaporator subassembly according to claim 1, wherein the evaporator receptacle has at least one combustion air perforation 84 (fig. 7).  
11. (Previously Presented) A motor vehicle, comprising an evaporator subassembly according claim 1 (col. 1, lines 11-12; fig. 7,10).  
13. (Previously Presented) Method for producing an evaporator subassembly according to claim 1, comprising the following steps: - forming the evaporator receptacle 22,32 (fig. 6,8); - providing the evaporator 34,36,38; and - receiving the evaporator in the evaporator receptacle 22,24,32 (fig. 8).  
16. (Previously Presented) Evaporator subassembly according to claim 4, wherein the glow plug is fixed in the glow plug bush by a bent plate member 24,90, and/or a thread and/or a press- fit (fig. 7).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 2, 6, 9, 19, and 20, as understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Blaschke (US 6726114) in view of Berglund (US 3531229).  Blaschke discloses substantially all of the claimed limitations, but fails to specifically recite:
2. (Previously Presented) The evaporator subassembly according to claim 1, wherein at least one central projection projects from a main surface of the evaporator.  
6. (Previously Presented) The evaporator subassembly according to according to claim 2, wherein the projection of the evaporator is constructed as a ring.  
9. (Currently Amended) The evaporator subassembly according to according to claim 2, wherein the projection is an integral component of the evaporator.  
19. (Currently Amended) The evaporator subassembly according to claim 1, wherein the evaporator comprises a nonwoven metal fiber.  
20. (Currently Amended) The evaporator subassembly according to claim 1, wherein the evaporator comprises steel.

Regarding Claim 2, Blaschke et al does not explicitly teach wherein at least one central projection projects from a main surface of the evaporator.

However, Berglund teaches an evaporator (Figure 1, vaporizing body 10) wherein at least one central projection projects from a main surface of the evaporator (Figure 1, cylindrical projection rising from base of vaporizing body 16).

In view of the teachings of Berglund, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the evaporator body of Blaschke et al to include a projection extending from a main surface of the evaporator to increase the total heat transfer capabilities of the evaporator by increasing the total surface area of the main body.

Regarding Claim 6, Blaschke et al in view of Berglund teaches wherein the projection of the evaporator is constructed as a ring. (Berglund Figure 1, cylindrical-shaped projection rising from base of vaporizing body 16).

Regarding Claim 9, Blaschke et al in view of Berglund teaches wherein the projection is an integral component of the evaporator {Berglund Figure 1, cylindrical projection arid base member of evaporator 10 are part of the same component).

Regarding Claim 19, Blaschke et al does not teach wherein the evaporator comprises nonwoven metal fiber.  However, Berglund et al teaches wherein the evaporator comprises nonwoven metal fiber (Column 2, lines 65-56).  In view of the teachings of Berglund, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the evaporator body of Blaschke et al to utilize nonwoven metal fiber in the evaporator body material composition to increase the degree of thermal conductivity of the evaporator body.

Regarding Claim 20, Blaschke et al in view of Berglund teaches wherein the evaporator comprises steel (Berglund Column 2, lines 66-67}.

Claim 5, as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Blaschke et al in view of Belgrund and in further view of Marutani et al (US 9395083 B2).
Blaschke et al in view of Berglund does not teach wherein a cross-sectional profile of the projection of the evaporator is constructed to be polygonal.
However, Marutani teaches wherein a cross-sectional profile of the projection of a fuel holding unit (Figure 4, assembly of projecting member 2 and surrounding wall member 3) is constructed to be polygonal (Figure 2, polygonal shape of projecting member 2).
In view of the teachings of Marutani et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the projecting portion of Blaschke et al in view of Berglund to include a polygonal projection extending from the evaporator body to increase the total surface area of the evaporator body when compared to an annular projection, further improving the heat transfer capabilities of the evaporator.

Claim 8, as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Blaschke et al in view of Baade et al (DE 10249872 A1).
Blaschke et al does not explicitly teach a flame detector which forms an integral component with the slow plus.
However, Baade et al teaches a flame detector which forms an integral component with a glow plug {Figure 5, combined glow-pin/flame detector 24},
In view of the teachings of Baade et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the glow plug of Blaschke et al to include an integrated flame detector or thermocouple to allow for improved user monitoring of the conditions inside the evaporator subassembly, which improves system protection against flameout or other conditions that would adversely affect the longevity of the apparatus.

Claim 14, as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Blaschke et al in view of Moesl et al (US 10408447 B2).
Glaschke et al does not explicitly teach wherein a projection is formed extending from a main surface of the evaporator in one step with the evaporator by pressing a basic material into a negative mould, or is fitted to the evaporator by sintering or welding.
However, Moesi et al teaches a method for evaporator production wherein an evaporator body extending from a main surface of the evaporator (Figure 3a, evaporator body B2 extending from a surface of main body BL} is joined in ane stem with the evaporator (singular step disclosed in Column 4, lines 7-10) wherein the body is fitted to the evaporator by sintering or welding (Column 4, lines 7-10).
In view of the teachings of Moesl et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the method of producing an evaporator subassembly taught by Blaschke et al to include a step for sintering or welding a projection to a main surface of the evaporator to allow for an extension of the evaporator body without adding several steps to the method of production taught by Blaschke et al.

Claim 15, as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Blaschke et al in view of Inoue et al (US 5722588 A).
Blaschke et al teaches a kit producing an evaporator subassembly (Figure 6, disassembled structure of evaporator 10) comprising an evaporator receptacle (Figure 6 and &, assembly of 22 and 32) and an evaporator (Figure 6, 34). However, Blaschke et al does not teach a second, different evaporator which can be received selectively in the evaporator receptacle and which are constructed differently,
However, Inoue et al teaches a second, different evaporator (Figure 11, tubular vaporization member 4) which can be received selectively in an evaporator receptacle (Figure 11, vaporization member 4 is received on the inner surface of receptacle 22) and which is constructed differently (Figure 11, 4is a distinct construction from layered disc evaporator in Blaschke et al Figure 6, 34).
In view of the teachings of Inoue et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the evaporator subassembly kit of Blaschke et al to include a second type of evaporator body of a different construction to improve the versatility of the apparatus by allowing for different levels of heat transfer from the evaporator subassembly. Conclusion

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Response to Arguments
Applicant's arguments with respect to the claim have been considered.  However, in view of the amendments to the claims the arguments regarding the previous rejections are moot in view of the new grounds of rejection necessitated thereby. 
The examiner believes that applicant is attempting to recite the evaporator disc as a solid continuous disc without a hole.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

May 18, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762